Title: To Thomas Jefferson from Dugnani, 30 September 1797
From: Dugnani, Antonio
To: Jefferson, Thomas


                    
                        Monsieur
                        Rome ce 30. 7bre. 1797
                    
                    Je me flatte, que cette lettre Sera plus heureuse d’autres, que je vous ai ecrit, et que enfin je parviendrai a me rappeller a votre Souvenir, et a vous exprimer mon desir d’avoir de vos nouvelles. Deux des vos Nationaux Americains elèves de la Propagande de Rome auront l’honneur de vous la presenter; leurs noms sont Raffael Smyth du Maryland, et Felix dougherty de Philadelfie; Ces jeunes hommes d’apres avoir fait leurs etudes iront rejoindre leurs familles, et comme j’espere, qu’ils seront de bons Citoyens, aussi je prends la liberté de vous les reccomander; et je vous serai bien reconnoissant, de ce, que vous aurez la bonté de faire pour eux.
                    
                    Depuis que nous nous separâmes a Paris, Combien des choses sont arrivés dans l’Europe, et bien au dela de, qu’on pouvoit, s’y attendre! Ces annés forment une Epoque, qui Sera a jamais memorable. Nous sommes dans ce moment a la Conclusion de la paix, ou de la Guerre; le Ciel voulut nous donner la paix, ce premier bien, qui est le Seul qui puisse nous faire jouir des autres.
                    Enfin, Monsieur, je vous prie de vouloir bien en bon ami agreer un essai des beaux-arts [dessiné], et d’être persuadé que quelle soit la distance, qui nous Separe, mes Voeux pour votre Satisfaction vous Suivront par tout, et que rien ne peut ajouter au sincere, et tendre attachement, que je vous ai voué. J’ai l’honneur d’etre, Monsieur, avec toute la Consideration, qui vous est düe Votre tres humble et tres Affectioné Serviteur, et Ami
                    
                        Le Cardinal Dugnani
                    
                